COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Bumgardner


GT CONSTRUCTION COMPANY, INC.
 AND COMMERCIAL UNION INSURANCE
 COMPANIES
                                                MEMORANDUM OPINION *
v.   Record No. 2857-97-2                           PER CURIAM
                                                    MAY 5, 1998
JERRY L. MORRIS


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Scott C. Ford; Joshua M. Wulf; Midkiff &
           Hiner, on brief), for appellants.

           (Richard M. Thomas; Rider, Thomas,
           Cleaveland, Ferris & Eakin, on brief), for
           appellee.



     GT Construction Company, Inc. and its insurer (hereinafter

referred to as "employer") contend that the Workers' Compensation

Commission ("commission") erred in finding that Jerry L. Morris

("claimant") proved he sustained an injury by accident arising

out of and in the course of his employment on October 8, 1996.

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.     Accordingly, we

summarily affirm the commission's decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

     Claimant, who worked for employer as a construction foreman,

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
testified that on October 8, 1996, he and other workers had to

remove gravel in order to grade a basement.   Some of the workers

used a wheelbarrow to carry the gravel.    However, claimant

carried the gravel in buckets.   Claimant estimated that each

bucket weighed fifty to seventy-five pounds and that he carried

two buckets at a time.   He performed this work from 7:00 a.m.

until 3:30 p.m.   At approximately 2:00 p.m., he felt a sudden

pain in his neck, upper back, and left shoulder while carrying

the buckets of gravel.   Before 2:00 p.m., claimant had no pain in

his neck, upper back, or left shoulder.    Claimant continued

working for the remaining one and one-half hours.   He stated that

he felt "a little pain but nothing that would make you feel like

you needed to go to the hospital at the time."   The next day

claimant told James Thomasson, the company owner, that he hurt

his shoulder and arm carrying the gravel the previous day.      The

Employer's First Report, which contained information related by

claimant to Thomasson, reported that "carrying bucket of gravel

the clmt strained back."
     Claimant first sought medical care on October 17, 1996 from

Dr. Lewis Castern.   After conservative treatment failed to

improve claimant's symptoms, Dr. Castern referred claimant to Dr.

Howard Sherman, a neurologist.   Dr. Sherman diagnosed claimant as

suffering from a herniated disc at C6-7.   Dr. Sherman referred

claimant to Dr. Edgar N. Weaver, Jr., a neurosurgeon, who

recommended that claimant undergo a posterior cervical laminotomy




                                 2
and foraminotomy at C5-6 and C6-7.




                                3
     In rendering its decision, the commission found as follows:
               Despite [the] inconsistencies [in
          claimant's testimony], the Deputy
          Commissioner found that the claimant was
          credible. The Deputy Commissioner observed
          the claimant and, we believe, was in a better
          position to judge credibility. We do not
          find these inconsistencies to be so
          substantial as to require reversal of the
          Deputy Commissioner's credibility
          determination.
               As to the medical histories, we find
          them inconsistent and inconclusive to
          corroborate or impeach the claimant. Dr.
          Castern's October 17, 1996, report describes
          a single incident, ("carrying gravel in a
          bucket") and a cumulative injury ("carrying
          bucketfuls of gravel.") Dr. Sherman's
          November 20, 1996, report is ambiguous,
          saying the claimant was injured carrying some
          heavy gravel and Dr. Weaver's report
          describes a specific incident, "He was
          carrying heavy stones in a bucket."

     "In order to carry [the] burden of proving an 'injury by

accident,' a claimant must prove that the cause of [the] injury

was an identifiable incident or sudden precipitating event and

that it resulted in an obvious sudden mechanical or structural

change in the body."   Morris v. Morris, 238 Va. 578, 589, 385
S.E.2d 858, 865 (1989).   Claimant's testimony, which is

consistent with the Employer's First Report, the history recorded

by Weaver, and a portion of the history recorded by Dr. Castern,

provides credible evidence to support the commission's finding

that he proved an identifiable incident resulting in a sudden

mechanical change in his body.   Thus, that finding is conclusive

on this appeal.   See James v. Capitol Steel Constr. Co., 8 Va.

App. 512, 515, 382 S.E.2d 487, 488 (1989).



                                 4
     In rendering its decision, the commission considered

claimant's testimony, his statements to employer, his recorded

statement, and the various medical histories, and resolved any

inconsistencies in this evidence in favor of claimant.   "In

determining whether credible evidence exists, the appellate court

does not retry the facts, reweigh the preponderance of the

evidence, or make its own determination of the credibility of the

witnesses."   Wagner Enters., Inc. v. Brooks, 12 Va. App. 890,

894, 407 S.E.2d 32, 35 (1991).   "The fact that there is contrary

evidence in the record is of no consequence if there is credible

evidence to support the commission's finding."   Id.

     For the reasons stated, we affirm the commission's decision.

                                                         Affirmed.




                                 5